DETAILED ACTION
This action is responsive to the Applicant’s response filed 9/13/21.
As indicated in Applicant’s response, claims 1, 9-10, 14 have been amended.  Claims 1-14 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the features of Embodiment A, B and C as following.
	Embodiment A:
	A memory management system operable on input source code for an existing computer program, the system comprising:
	(i) a computer-readable medium having computer-readable code portions stored thereon to implement, when executed, a deterministic memory manager (DMM), wherein said code portions comprise smart pointer code portions and associated node pointer code portions for implementing a smart pointer that automatically replaces explicit memory deallocation with implicit memory deallocation in target memory allocation source code portions;
	(ii) a source-to-source compiler operable to:
	automatically identify memory allocation source code portions within the input source code; and automatically inject corresponding DMM code portions of said DMM into the input source code to specifically target said automatically identified memory allocation source code portions therein to thereby 
	(iii) generate an improved source code that once compiled, produces a correspondingly improved computer program that automatically replaces memory management in the input source code through execution of said injected corresponding DMM code portions.
	(as recited in claim 1)

Embodiment B:
	A method for converting an input source code into an improved source code to address memory misallocations therein, the method comprising, using a hardware processor:
	(i) statically analyzing said input source code to identify memory-allocation-related code portions; and
(ii) injecting corresponding memory management code portions to specifically target said identified memory-allocation-related code portions into the input source code such that, 
(iii) upon being compiled and executed, said injected memory management code portions automatically and deterministically replaces explicit memory management with implicit memory management in the input source code.
(as recited in claim 9)
	
	Embodiment C:
	A Root Pointer for improved deterministic memory management for local memory allocations in a C or C++ source code, said Root Pointer comprising:
	(i) one node_proxy class instance instantiated at a compound statement and operable to identify a depth level on the stack frame from which each Root Pointer will be associated therewith;
	(ii) an extra parameter added to each function referencing the node_proxy from which said function is called therefrom to promote an object depth level of objects allocated within said function, 
	wherein, upon a return by said function of said objects allocated within said function, said promoted object depth level is reassigned to said depth level referencing the node_proxy from which said function is called;
	(iii) an extra member object in each class referencing the node_proxy from which said class was instantiated therefrom to propagate said reference to all Root Pointers used by other member variables; and 
	(iv) a list of all associated Root Pointers at said depth level of said node_proxy class instance;
	wherein implicit destruction of said node_proxy causes the associated Root Pointers at the same depth level to be deallocated automatically. 
	(as recited in claim 14)
	Ravi et al, USPubN: 2015/0067225, discloses DMM execution and deterministic actions by a memory manager thereby to ensure improved allocation behavior of the translated executable, in form of a memory management mechanism using co-processor and CPU transformation for tracking stride change of array/pointers at malloc sites of source code and replacing original set of malloc statements with a array/pointer reconfiguration and off-load pragma, effecting thereby deterministic measures over source code in terms of preventively ensuring non-diverging memory allocations, minimizing data transfers, maximizing compiler stage readabilitywith added source portions adjustment/replacement over potential risks of unsafe, unsecure off-scope referencing/transfer or undesirable pointer re-allocating such as pointer escapes prior to compilation stage of the source code.  Ravi’s preventive measure to track malloc sites of off-load pragma, ill-allocation, diverging memory arrangement on basis of stride referred by array cannot be same tracking by way of a smart pointer injected into a pre-compiled source code corresponding to DMM portions targeted by the injected pointer to produces a improved compilation based on effect of automatically replaces existing deallocation with implicit allocation into a pre-compiled source code as set forth in A(i), A(iii) and the replacing of explicit memory management with implicit management of B(iii) per the injection in B(ii) into a static source code for identifying memory-allocation code per B(i).
	Nor does the tracking of malloc in Ravi about a predictive mechanism concerned with configuring Root pointers hierarchy associated with a node_proxy class at a given stack level, and a associated object depth level adjusting parameter (as one added to each function referencing the node_proxy from which said function), a propagator member and list of associated Root pointers relative to level of the node_proxy to cuase implicit destructoon of these root pointers upon implicit destruction of the node_proxy as set forth in C(i)-(iv)
	Varma, USPubN: 2017/0031815, discloses inserting of pointer boxing acting as trackable primitives to avert multiplied array allocation (by memory management scheme) to control overgrowth of arrays, pointer escapes and memory leaks; i.e. tracking by way of pointer boxing to mimic effect of smart pointers methodology in the memory management of objects for the same memory leak concerns while reducing overhead of the smart pointers. Varma’s mimicking DMM injection of tracker using pointer boxing to prevent overgrowth of arrays, pointer escapes and memory leaks fails to remedy to the deficiencies of Ravi as far as features A(i), A(iii); features B(ii), B(iii) and the structuring and use of node_proxy per C(i)-(iv) from above. 
	Proctor et al, USPubN: 2011/0179347 , discloses smart allocator approach in terms of directing a class into a script-converted C++ program having functions and allocation regions such as malloc/free calls where creation or kill of a object consumes a pointer; using a class structure wrapped around a smart pointer effecting a count aware functionality that tracks reference count of an object (or different type thereof) as the latter is being passed by reference -- in relation to instance allocation or deallocation. Proctor’s use of a class-based counter to track instances of object being passed by references to track implied allocations or deallocations has no concerned for DMM to replace explicit memory arrangement in static source code with implicit arrangement thereof prior to source code compilation; hence fails to cure Ravi deficiencies over features A(i), A(iii); B(ii), B(iii) as well as the structuring and use of node_proxy instance per C(i)-(iv) from above
	Austin, USPN: 5,644, 709, discloses safe pointer implemented with inserted check code in the source program to verify object memory accesses containing dereference to the safe pointer, to ensure that usage, initialization or attributes utilization associated with the safe pointer never becomes unsafe (col. 12 li. 3-27); e.g. per a dereference check over access paths; and to validate dereference versus (spatial/time) bounds of pointer referent.  Austin’s use of inserted pointer in code to ensure that usage, initialization or attributes utilization via the reference of the safe pointer never becomes unsafe, or out-of-bounds is not concerned with configuration by a DMM to replace explicit memory arrangement in static source code with implicit arrangement thereof prior to a source code compilation; hence fails to cure Ravi deficiencies over features A(i), A(iii); B(ii), B(iii) as well as the structuring and use of node_proxy class per C(i)-(iv) from above.
	Ngo et al, USPubN: 2018/0095984, discloses analysis of indirection object associated with node graphs from traversing objects from a root node, using an indirection object pointing to root node of sub-tree including direct node and indirect node pointing; the pointing carried out with a smart pointer just after the tree root to initiate information collecting of work-queue items underlying of a newly created subtree; hence, the smart pointer structure in Ngo to collect sub-tree information specified as work items extracted per a stack/LIFO queue processing, the items represented each, as one of the plurality of root node pointer associated with corresponding sub-trees at best can be construed as a list of Root Pointers at a given depth level of an overall graph; but fails to remedy to deficiencies A(i), A(iii) in Ravi; nor can Ngo representation of tree pointer from a root teach the features B(ii), B(iii) and the implicit destruction of Root pointers upon detecting the implicit deallocation of the node_proxy object per C(i)-(iv) from above.
	Wilkerson et al, USPubN: 2014/0283040, discloses analysis of code expression with relevance to stack data dictated by the hierarchy or nested code calling in acccordance to layering of the stack frame, argument passing and stack pointer where function calls can be newly added, paused or removed as stack push or pull; where unpredictability in static analysis comes in part from nested call whereby annotation or control tag is desirable to support compiler resolution, including adding meta instructions to a object to denote ownership of the object, or marking one object being referred to by the owner object in terms of promoting the referred to object under valid ownership of the former or denying the referred to object otherwise.  The adding of meta instruction in stack traversing of Wilkerson to denote ownership or degree of the object being referred respective to a owner node for validating the ownership cannot be same as structuring a node_proxy for implicit destruction of Root pointers upon detecting the implicit deallocation of the node_proxy per the sequences of C(i)-(iv) from above; nor does the stack analysis and meta-instruction in Wilkerson implement a DMM type of mechanism to replace explicit memory arrangement of pre-compiled source code locations with implicit arrangements as per A(i),(iii) and B(ii), (iii) from above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Novembre 13, 2021